 

Exhibit 10.19

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE COMPANY IF PUBLICLY DISCLOSED.

 

FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT

 

This FIRST Amendment TO AMENDED AND RESTATED LICENSE AGREEMENT (the “First
Amendment”), is made and entered into effective this 6th day of December, 2019,
by and between RICH MARKS, LLC, a Delaware limited liability company
(“Licensor”), REDNECK RIVIERA WHISKEY CO., LLC, a Tennessee limited liability
company (“Licensee”), JOHN D. RICH TISA TRUST U/A/D MARCH 27, 2018, DWIGHT P.
WILES, TRUSTEE (“Trust”), and EASTSIDE DISTILLING, INC. (“Former Licensee”).

 

Licensor, Licensee, Former Licensee and Trust entered into that certain Amended
and Restated License Agreement, dated May 31, 2018 (the “Original Agreement”),
and now desire to amend the Original Agreement as is set forth in this First
Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this First Amendment, the adequacy and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to legally be bound, do hereby
covenant and agree as follows:

 

I. Capitalized Terms. All terms used in this First Amendment with an initial
capital letter that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Original Agreement.

 

II. Amendment to Section 20(c). Section 20(c) of the Original Agreement is
hereby deleted in its entirety and the following Section 20(c) is hereby
inserted in lieu thereof:

 

“c. IP Sale. In the event of a sale of the Authorized Property by Licensor
during the Term (an ‘IP Sale’), Licensor shall (or cause Trust to, as
applicable) remit to Licensee:

 

  (i) Upon the consummation of such IP Sale, fifty percent (50%) of those
out-of-pocket marketing expenses (and, for avoidance of doubt, not in respect of
payments of Flat Fees) approved by Licensor in each case in writing, which were
expended by Licensee solely in promoting the Distilled Spirits Products
hereunder from the period commencing on the Effective Date and ending on the
closing of the IP Sale (the ‘Marketing Reimbursement’), except that, any
marketing expenses incurred by Licensee after September 15, 2019 shall not
include sales salaries and benefits and only include out-of-pocket marketing
expenses related to Redneck Riviera Whiskey; and

 

   

 

 

  (ii) A sales bonus (the ‘Sales Bonus’) based on the percentage set forth on
Exhibit C attached hereto and hereby incorporated herein by this reference (the
“Applicable Percentage”) of the Net Purchase Price (as defined below), which is
actually received by Licensor or Trust (without duplication) as part such IP
Sale, subject to the terms and conditions hereof. Notwithstanding the foregoing,
the Applicable Percentage shall only apply to that amount actually received at
closing or, but subject to the below, based on an installment sale by Licensor
respecting the IP Sale and shall not include any amounts respecting artist
endorsement or non-compete payments, costs and/or expenses incurred in
consummating the IP sale, taxes and the like, including any such amounts paid or
owing to any unaffiliated third party as part of, or in connection with, or paid
to a third-party respecting indemnification claims made by the purchaser, as
part of or in connection with any such IP Sale (including through payments from
holdbacks and/or escrows) (the ‘Net Purchase Price’). Notwithstanding the
foregoing, in the event the IP Sale was primarily sourced (e.g., if the
purchaser in the IP Sale is attributable to the sources and/or contacts of
Licensor and/or its affiliates) through the efforts of Licensor, the Net
Purchase Price shall not include any amounts respecting earn-outs after the
initial closing, pay-outs after the initial closing, deferred payments and/or
other similar payments based on future performance or successes of any kind or
nature (the “Deferred Payments”). Further, in the event that the foregoing
purchase and sale also contemplates the sale of any other intellectual property
owned and/or held by Licensor and/or Artist, directly or indirectly (e.g.,
‘REDNECK RIVIERA’ in IC 25), then only that part of the Net Purchase Price
directly and solely applicable and allocable to the Authorized Property actively
under license hereunder (e.g., the Initial Products only if Licensee is
manufacturing and causing the active distribution of same at the time of such IP
Sale) shall be considered in computing the Sales Bonus hereunder in accordance
with Exhibit C.

 

Notwithstanding anything in this Section 20(c)(ii) to the contrary, no Deferred
Payment amount will be excluded from the determination of Net Purchase Price if
the exclusion of same would result in Licensee receiving a Sales Bonus of less
than [***]; provided, however, in no event shall the total amount of Sale Bonus
paid by Licensor or Trust as part of any IP Sale, if Licensee participated in
any Deferred Payment as a result of this paragraph, equal more than [***]. For
example only, if the consideration payable in the IP Sale equaled $[***],
Licensee would be entitled to [***] ([***] times [***]%), irrespective of
whether any portion of the Deferred Payment would have otherwise been excluded
from Net Purchase Price under this Section 20(c)(ii) (e.g., because of such
Deferred Payments).

 

iii. Six Month Termination Window. Notwithstanding anything contained herein to
the contrary, in the event that an IP Sale is consummated during the Six Month
Termination Window, Licensee shall not be entitled to any Sales Bonus or other
amount whatsoever.”

 

III. Amendment. The Original Agreement is hereby amended by deleting the chart
title phrase “Bonus Amount Tier of Net Purchase Price” on Exhibit C thereof in
its entirety and hereby replacing such phrase with the chart title phrase
“Amount of Net Purchase Price” in lieu thereof.

 

IV. Affirmation and Counterparts. Except as expressly amended herein, the
Original Agreement, and each of the parties’ respective obligations, duties and
responsibilities under the Original Agreement, shall remain in full force and
effect. This First Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one and the same instrument. Signatures
transmitted by facsimile shall be deemed an original.

 

 2 

 

 

By signing below, the parties hereby acknowledge acceptance of the terms and
conditions set forth in this First Amendment.

 

LICENSOR:

 

RICH MARKS, LLC

 

LICENSEE:

 

REDNECK RIVIERA WHISKEY CO., LLC

        By: /s/ John D. Rich   By: /s/ Lawrence Firestone   (authorized
signatory)     (authorized signatory)

 

Print name: John D. Rich   Print name: Lawrence Firestone Title: CEO   Title:
CEO

 

TRUST:

 

JOHN D. RICH TISA TRUST U/A/D MARCH 27, 2018, DWIGHT P. WILES, TRUSTEE

 

FORMER LICENSEE:

 

EASTSIDE DISTILLING, INC.

     

By:

/s/ Dwight P. Wiles   By: /s/ Lawrence Firestone   (authorized signatory)    
(authorized signatory)

 

Print name: Dwight P. Wiles   Print name: Lawrence Firestone Title: Trustee  
Title: CEO

 

 3 

 

 

Exhibit C

Applicable Percentages

 

Amount of Net Purchase Price**   Applicable Percentage [***]   [***] [***]  
[***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***] [***]   [***] [***]   [***]

 

**For clarity, the amounts in this table are not cumulative. For example only,
if the Net Purchase Price equaled [***], the Sales Bonus would be [***].

 

 4 

 